Citation Nr: 0209392	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-08 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for venous insufficiency, 
bilateral legs.

(The issue of entitlement to assignment of a compensable 
evaluation for service-connected bilateral hearing loss will 
be the subject of a later Board .)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1966 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for venous insufficiency of both legs.  A 
notice of disagreement was received in November 1999; a 
statement of the case was issued in August 2001; and a 
substantive appeal was received in August 2001.  The veteran 
requested a hearing before an RO hearing officer, but failed 
to appear for the hearing scheduled in October 2001.

The Board is undertaking additional development of the issue 
of entitlement to assignment of a compensable rating for 
service-connected bilateral hearing loss pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response of the veteran and his representative, the Board 
will prepare a separate decision addressing that issue.]


FINDING OF FACT

Venous insufficiency was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
venous insufficiency of the legs otherwise related to the 
veteran's active duty service or to a service-connected 
disability.  



CONCLUSION OF LAW

Venous insufficiency of both legs was not incurred in or 
aggravated by the veteran's active military service, nor is 
venous insufficiency proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are silent for findings 
or diagnoses of venous insufficiency of the legs.  

Venogram in October 1982 showed evidence of incompetency of 
the valves of the deep venous structures of the right lower 
extremity.  The veteran underwent a femoral venous valve 
interposition graft with a final diagnosis of severe venous 
insufficiency of the right lower extremity.  The veteran 
underwent surgery again in April 1991 for excessive venous 
insufficiency of the right lower extremity.

In January 1990, the veteran was seen in the emergency room 
with complaints of left leg  numbness and coldness.  A 
diagnosis of venous insufficiency of the bilateral lower 
extremities was provided.  Hospitalization records in January 
1990 note a questionable impression of arterial insufficiency 
of the bilateral lower extremities.  Private medical records 
in September 1992 note that the veteran was having left leg 
pain and swelling with obvious superficial thrombosed 
varicosities.  A January 1993 record noted an assessment of 
venous insufficiency, with findings relevant only to the 
right leg.  Similar findings were noted by the same private 
physician in April 1995 and October 1997.

VA general medical examination in March 1995 contained 
findings relevant to the right leg, but all findings were 
related to the veteran's service-connected thrombophlebitis 
and lymphadenitis of the right lower extremity.  No findings 
of bilateral leg venous insufficiency were reported.  

VA outpatient treatment records in October and December 1998 
noted impressions of chronic vascular insufficiency.  In 
February 1999, the records note that the veteran had a 
lymphatic disorder of the right leg rather than a vascular 
disorder.  Continued VA medical records noted treatment and 
diagnosis of venous insufficiency and for various right lower 
extremity complaints and pathology.  

The veteran filed an initial claim for service connection for 
bilateral chronic venous insufficiency of the lower 
extremities in January 1999.  The veteran also filed, at that 
time for service connection for cellulitis, thrombophlebitis, 
and lymphadenitis with chronic lymphedema of the right lower 
extremity.  

A VA examination was conducted in May 2000, and the examiner 
noted review of the veteran's medical records.  The examiner 
noted that venous incompetence in the lower extremities is 
almost always a developmental problem.  Examination revealed 
classical incompetence of the venous system veins in the left 
lower extremity, in which the veteran had not had major 
problems.  The right lower extremity, due to major lymphatic 
obstruction, did not allow clear examination of the 
subcutaneous venous system due to the presence of lymphedema.  
The examiner found that the veteran's right leg 
symptomatology was directly related to a January 1970 
inservice diagnosis of lymphangitis.  

Another VA examination was conducted in June 2000, and the 
examiner noted meticulous review of the veteran's extensive 
record.  The examiner provided an impression of chronic 
venous insufficiency of both legs with varicose veins in 
the left leg.  The examiner stated that the varicose veins 
were not related to the service-connected fungal infection or 
cellulitis.  

By Decision Review Officer Decision in June 2001, the RO 
granted service connection for lymphangitis with chronic 
lymphedema, status post thrombophlebitis of the right lower 
extremity with a 40 percent evaluation, effective from 
January 19, 1999.  

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The veteran was 
notified of this change in the law by letter, dated in March 
2001.  In a telephonic contact in April 2001, the veteran 
indicated that there was no additional evidence that was 
pertinent to his claim, but later that month indicated that 
he would send further medical records.  These have been 
received and have been associated with the claims file.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA examination, service medical 
records, private and VA medical treatment records, and 
records of hospitalization.  The veteran initially stated 
that there was no further evidence, but later provided 
further medical records, which have been associated with the 
file.  Under these circumstances, no further action is 
necessary to assist the veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service connection for venous insufficiency of 
both legs.  The discussions in the rating decision and 
statement of the case have informed him of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Further, by letter dated in March 2001 he was 
specifically notified of the provisions of the VCAA and the 
types of evidence necessary to prevail on his claim and what 
types of evidence he must provide and what VA would do to 
help obtain certain evidence.  The Board therefore finds that 
the notice requirements of the new law and regulation have 
been met.  VA has made all reasonable efforts to assist the 
veteran in the development of the claim and has notified him 
of the information and evidence necessary to substantiate the 
claim. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

As an initial matter, the Board notes that several medical 
records were associated with the veteran's claims file after 
issuance of the most recent statement of the case.  These 
records had apparently been previously misfiled.  The agency 
of original jurisdiction is required to furnish a 
supplemental statement of the case to a veteran if the agency 
receives additional pertinent evidence after a statement of 
the case has been issued and before the appeal is certified 
to the Board.  38 C.F.R. § 19.31 (as amended, 67 Fed. Reg 
3104-05 (Jan. 23, 2002)).  In the instant matter, although 
the records associated with the file after the issuance of 
the statement of the case mention a diagnosis of venous 
insufficiency, such appears to be merely a list of standing 
diagnoses and there is no record for continued treatment of 
venous insufficiency or any opinion as to the etiology of the 
diagnosis.  Therefore, the Board finds that a remand is not 
necessary for issuance of a supplemental statement of the 
case, as the records are not pertinent to the veteran's 
appeal.  

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2001).  However, the benefit of the doubt 
rule is inapplicable when the Board finds that a 
preponderance of the evidence is against a particular claim.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

As noted earlier, the RO has granted service connection for 
lymphangitis with chronic lymphedema, status post 
thrombophlebitis of the right lower extremity, and the 
veteran has been awarded a 40 percent evaluation for the 
service-connected right lower extremity disorder.  A VA 
record in February 1999 is to the effect that certain right 
leg problems are attributable to the lymphatic disability for 
which service connection has been granted, and not to a 
vascular disorder.  The veteran is also service-connected for 
tinea pedis.  The issue before the Board, then, is limited to 
entitlement to service connection for bilateral venous 
insufficiency of the legs.  

The first diagnosis of venous insufficiency appears to be in 
January 1990, almost twenty years after discharge from 
military service.  The service medical records are silent for 
any diagnoses or findings of venous insufficiency of either 
leg.  Further, VA examiners in May and June 2000 opined that 
the venous insufficiency of both legs with varicose veins was 
not related to an inservice infection which apparently gave 
rise to the already service-connected right leg disability.  
As there was no diagnosis of the claimed condition during 
service, and no medical opinion of a relation between the 
current symptomatology and any incident of active military 
service, including service-connected disability, the claim 
for service connection for venous insufficiency for both legs 
is denied.  

The Board acknowledges the veteran's contentions that the 
venous insufficiency is related to the fungal infection 
during service.  However, trained medical personnel who have 
had the opportunity to review the claims file and examine the 
veteran have offered their opinions that there is no such 
relationship.  The etiology of the venous insufficiency is 
medical in nature and must be addressed by medical 
professionals.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The Board therefore finds the medical opinions in this case 
to be determinative.  The preponderance of the evidence is 
against entitlement to service connection for venous 
insufficiency of the legs. 


ORDER

Entitlement to service connection for venous insufficiency of 
both legs is not warranted.  To this extent, the appeal is 
denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

